DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed September 23, 2021.
	Claims 2-21 are pending.  Claim 1 is canceled.  Claims 2, 11 and 19 are amended.  Claims 2, 10-11 and 18-9 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, there is no teaching or suggestion in the prior art of record to provide the recited steps of biasing, during a second time period of the access operation, the plate line to a ground voltage less than the non-zero voltage level of the digit line to determine, while the plate line is biased to the ground voltage that is less than the non-zero voltage level of the digit line, a reference signal based at 
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited steps of biasing, during a third access of an access operation, a plate line and a digit line to a third voltage less than a first voltage, wherein the third access period occurs prior to a first time period, and charging, during the third access period of the access operation, a reference capacitor to the first voltage, in combination with the other limitations.
With respect to independent claim 11, there is no teaching or suggestion in the prior art of record to provide the recited switching component configured to bias the plate line to a ground voltage less than the non-zero voltage level of the digit line to determine, while the plate line is biased to the ground voltage that is less than the non-zero voltage level of the digit line, a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line, in combination with the other limitations.
With respect to independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited first capacitor value of the reference capacitor is at least twice a second capacitor value of the charge capacitor, in combination with the other limitations.
With respect to independent claim 19, there is no teaching or suggestion in the prior art of record to provide the recited controller, wherein the controller is operable to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825